Title: From Alexander Hamilton to Aaron Ogden, 3 July 1799
From: Hamilton, Alexander
To: Ogden, Aaron


Dr. Sir
New York July 3. 1799

I thank you very much for your attention to my request respecting a Secretary. The testimony of Mr Stockdon & yourself would be decisive as to Mr Howe had not information from other quarters prepossessed me extremely in his favour. The enclosed letter offers him the place; have the goodness to forward it without delay.
How would the idea suit you and him of an appointment to a second Lieutenancy in your Regiment? It would increase his advantages among the rest & put him in a course of military promotion. I am aware it is not within the system & would so far mutilate your regiment. But perhaps I may surmount the obstacle from the first consideration & I thought that your friendship for Mr. Howe might dispose you to some sacrifice for his benefit.
Yrs. truly
A H
Col Ogden
 